Citation Nr: 1232547	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  08-07 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for prostatitis. 

2.  Entitlement to an initial compensable rating for sinusitis. 

3.  Propriety in the decision to withhold Department of Veterans Affairs (VA) compensation benefits for the purpose of recouping military drill pay for Fiscal Years 2009 and 2010.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States 


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel

INTRODUCTION

The Veteran served on active duty from August 1985 to August 1988, August 2005 to November 2006, and August 2010 to January 2011.  He also had periods of inactive duty training and active duty for training with the Army National Guard and Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2007 and May 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In a May 2007 rating decision, the RO, in pertinent part, granted service connection and assigned a 10 percent rating for prostatitis and a noncompensable rating for sinusitis, effective November 8, 2006.  The Veteran appealed the initial disability ratings assigned.

In May 2011 decisions, the RO withheld VA benefits for the purpose of recouping military drill pay for Fiscal Years 2009 and 2010.  In a June 2011 letter, the Veteran indicated that he disagreed with the decision to withhold his VA benefits.  The Board interprets this correspondence as a notice of disagreement (NOD) with the May 2011 decisions.

The Veteran was scheduled for a Board videoconference hearing in August 2012, but failed to appear.  He has not explained his failure to appear or requested another hearing.  Therefore, his hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2007).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

With regard to the increased rating claims, the Board finds that additional development is needed.  Specifically, the agency of original jurisdiction (AOJ) should schedule the Veteran for contemporaneous VA examinations and ensure that all records of VA evaluation and treatment have been associated with the claims file.  

In this case, the Veteran's most recent VA examination for sinusitis and prostatitis was in April 2007-over five years ago.  VA treatment records indicate that the Veteran was treated for sinusitis in February 2008 and reported sinusitis symptoms in September 2008.  He also complained of painful urination in November 2007.  The claims file does not contain any record of treatment for either disability since September 2008.  

In August 2010, the Veteran returned to active duty status.  He served on active duty from August 2010 to January 2011.  The Veteran's service treatment records for this time period have not been obtained.  Although the Veteran cannot receive VA benefits for service-connected disabilities while on active duty, these records should be obtained in order to provide a more complete picture of the Veteran's service-connected disabilities.  

Given the lack of evidence since 2008 and the Veteran's most recent period of active duty, the Board finds that contemporaneous medical findings are needed to evaluate the disabilities on appeal.  See 38 C.F.R. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous"). 

The AOJ should also obtain and associate with the claims file all outstanding VA treatment records.  The Veteran has received treatment at the Togus VA Medical Center (VAMC) and the claims file includes records relating to sinusitis and prostatitis dated through September 2008.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

With regard to the decision to withhold VA benefits for the purpose of recouping military drill pay, by filing a timely NOD, the Veteran has initiated appellate review; however, the AOJ has yet to issue a statement of the case (SOC) with respect to this issue, the next step in the appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this matter must be remanded for the issuance of a SOC.  Id.   The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service treatment records for the period of active duty dated from August 2010 to January 2011.

2.  Obtain all outstanding records of VA evaluation and/or treatment for the Veteran's prostatitis and sinusitis.  The claims file currently includes VA outpatient treatment records from the Togus VAMC dated through September 2008 for these disabilities.  All records/responses received should be associated with the claims file.  

3.  After all available records and/or responses from each contacted entity are associated with the claims file, the Veteran should be afforded a VA medical examination to determine the current severity of his service-connected sinusitis.  The claims folder must be provided to the examiner for review in connection with the examination.  The examiner should be asked to delineate all symptomatology associated with the Veteran's sinusitis, to include commenting on the presence of any headaches, pain, purulent discharge, or crusting.  The examiner should also provide a history of the Veteran's sinusitis symptomatology, to include the frequency of (1) any incapacitating episodes of sinusitis requiring prolonged antibiotic treatment (four to six weeks); or (2) any non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting. 

4.  After all available records and/or responses from each contacted entity are associated with the claims file schedule the Veteran for a VA examination to determine the current severity of his service-connected prostatitis.  The Veteran's claims file should be made available to the examiner.  The examiner is asked to comment on the intervals between daytime voiding (dysuria) and the how many times the Veteran awakens at night to urinate (nocturia).  The examiner is also asked to comment on whether the Veteran has any urinary leakage, and, if so, how many times he must change absorbent materials each day.  

5.  Then, after taking into consideration any new evidence, the AOJ should issue an SOC to the Veteran addressing the propriety of the decision to withhold VA benefits for the purpose of recouping military drill pay for Fiscal Years 2009 and 2010.  He should also be advised of the need to file a substantive appeal if he wishes to complete his appeal of this issue.  If an appeal is perfected, then the appeal should be returned to the Board for further appellate consideration, as appropriate.

6.  After completion of the above and any additional development deemed necessary, adjudicate the claims for increased rating for sinusitis and prostatitis.  If any benefit sought on appeal remains denied, the Veteran should be furnished an appropriate supplemental statement of the case, and afforded an opportunity to respond, before the case is returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


